ADAM JERNEY, Defendant Below, Appellant,
v.
VALEANT PHARMACEUTICALS INTERNATIONAL, Plaintiff Below, Appellee.
No. 186, 2007.
Supreme Court of Delaware.
May 30, 2007.

ORDER
JACK B. JACOBS, Justice.
This 30th day of May 2007, it appears to the Court that the appellee filed a motion to dismiss this appeal on April 30, 2007. The appellant did not file a response within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 30(b), that the within appeal is DISMISSED.